UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PATRICK MOORE,

                                        Plaintiff,                      20 Civ. 1494 (PAE)
                        -v-
                                                                              ORDER
 BOY SCOUTS OF AMERICA, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the notice of removal in the above-captioned case. Consistent

with defendants’ request, the Court’s present intention is not to take substantive action in this

case, pending a determination by the Delaware District Court as to the venue for the trial of this

and associated actions. The Court directs counsel to submit a joint letter every 60 days updating

the Court on the status of the Pending Abuse Actions. The first such letter is due April 21, 2020.



       SO ORDERED.

                                                              PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 21, 2020
       New York, New York
